Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, discloses “wherein a component of the feedback loop models a virtual negative impedance to be virtually applied to at least partially offset impedance of the load, and the method further comprises modifying the virtual 10negative impedance responsive to determining instability of the feedback loop.” It is not clear virtual negative impedance” and “offset impedance” in the specification. Therefore, the claim as written is unclear.
Regarding claim 21, line 2 of the claim discloses “an amplifier that drives a load” and lines 4 and 5 also disclose “an amplifier that drives a load”. However, it is not sure if these are the exact same amplifier. Clarification is needed for the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (6,567,478), hereinafter called OISHI.
Regarding claims 1, 11 and 21, OISHI (Fig. 1) discloses a radio apparatus comprising: 
5receiving a first signal (x(t)) for driving an amplifier (34) that drives a load (via (y(t)); receiving a second signal (SF) via coupler (35) and ADC converter (36) driven by the amplifier; and an error-signal estimating arithmetic unit (33) can be read as detecting instability of a feedback loop via ADC (36) for controlling the first signal (x(t)) based on comparison of the first signal (x(t)) and the second signal (SF).  

Claim(s) 1, 7, 8, 11, 17, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (7,456,688), hereinafter called OKAZAKI.
Regarding claims 1, 11 and 21, OKAZAKI (Fig. 21) discloses a circuit comprising: 
5receiving a first signal via coupler (70) for driving an amplifier (10) that drives a load (antenna); receiving a second signal via sum circuit (34) driven by the amplifier (10); and a comparator (72) can be read as detecting instability of a feedback loop via sum circuit (34) for controlling the first signal via coupler (70)) based on comparison of the first signal and the second signal.
Regarding claims 7 and 17, further comprising modifying the first signal responsive to determining instability of the feedback loop, see output from comparator (72) to CONTROL CIRCUIT.
Regarding claims 8 and 18, further comprising modifying a gain of the 5feedback loop responsive to determining instability of the feedback loop see output from comparator (72) to CONTROL CIRCUIT.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OISHI or OKAZAKI, hereinafter called PRIOR ART.
Regarding claims 2, 10, 12 and 20, PRIOR ART does not disclose specific load as claimed. However, it appears the specific load claimed is based on intended use of the invention and how/where the circuit is utilized/implemented and thus would have been obvious to a person having ordinary skills in the art.
Regarding claims 3 and 13, PRIOR ART does not specifically compare a phase difference between respective phase angles as claimed. However, phase/phase angles is inherently seen as signal characteristics of the signal and thus would have been obvious to a person having ordinary skills in the art.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 and 14-16 call for, further comprising: performing a first transform of the first signal into real and imaginary components; and performing a second transform of the second signal into real and imaginary 20components.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843